BELCHER, Commissioner.
The conviction is for aggravated assault; the -punishment, sixty days in jail.
The trial was before a jury in County Criminal Court No. 3 of Dallas County, during the term which began September 7,1964, and expired October 31, 1964.
The verdict was returned and the judgment entered on September 18,1964, and the original .motion for new trial was filed on the same date. An amended motion for new trial was filed October 8, 1964.
The amended motion for new trial was overruled by operation of law when the trial court took no action on it within the twenty days allowed by Art. 755, Vernon’s Ann. C.C.P.
The judgment became final during the term of court which expired October 31, 1964. Brinkley v. State, 167 Tex.Cr.R. 472, 320 S.W.2d 855. No notice of appeal was given during said term as required by Art. 827, V.A.C.C.P.
From the record it appears that the order of November 20, 1964, overruling the amended motion for new trial, and the notice of appeal given on the same date were not authorized under the provisions of Art. 755, supra.
No notice of appeal having been given during the term at which the amended motion for new trial was overruled by operation of law, this Court is without jurisdiction to enter any order other than to dismiss the appeal. Art. 827, supra.
The appeal is dismissed.
Opinion approved by the Court.